Citation Nr: 1702036	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, N.H. and P.W.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

In July 2016, the Veteran and his mother testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran submitted additional private medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In addition, the record was held open for 60 days following the hearing in order to provide the Veteran and his representative the opportunity to submit additional evidence.  Thereafter, the Veteran submitted a private medical opinion in support of his claims.  He did not submit a waiver of initial AOJ consideration of the additional evidence.  Because the appellant's substantive appeal was received in May 2013, a remand for initial AOJ consideration of the additional relevant evidence he submitted is unnecessary. See U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable only in cases where substantive appeal received on or after Feb. 2, 2013).  Nevertheless, as discussed below, the AOJ will still have an opportunity to review this evidence on remand. See 38 C.F.R. § 20.1304(c) (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

During the July 2016 hearing, the Veteran submitted authorization for VA to obtain private medical records from Dr. M. H., a primary care physician, and Dr. K., a pain specialist.  Thus, on remand, the AOJ should attempt to obtain private medical records from these providers and associate them with the record.

In addition, during the July 2016 hearing, the Veteran stated that he was in the Nuclear Personnel Reliability Program (PRP) and was treated by a flight surgeon from 2004 to 2010 for his back and hands.  He asserted that VA did not have copies of all of his PRP records.  He also reported that his PRP records were maintained separately from his other service treatment records with the flight surgeon.  The file does contain multiple records referencing the PRP and includes PRP determinations and approvals, but on remand, the AOJ should request any additional records that may be available.

The Veteran was also afforded a VA examination in June 2011 that addressed his complaints of bilateral hand pain and low back pain.  However, in a May 2013 statement, the Veteran contended that his service-connection cervical spine disability was "compounding and contributing to the problems" with his hands and lower back.  In addition, the Veteran submitted an August 2016 private medical opinion that suggested that Veteran's service-connected degenerative joint disease of the cervical spine was more likely than not contributing to the Veteran's bilateral hand pain and numbness, although no rationale or discussion of the facts was provided.  Therefore, on remand, the Veteran should be afforded a VA examination to address both direct and secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral hand disorder and a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any records from Dr. M. H., a primary care physician, and Dr. K., a pain specialist, as identified in the authorization form that the Veteran submitted during the July 2016 hearing.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate entity, to request the Veteran's complete service treatment records and service personnel records, to include, but not limited to, any outstanding service treatment records pertaining to treatment from a flight surgeon between 2004 to 2010 in connection with the Nuclear PRP.

3.  The AOJ should send the Veteran an additional notice letter in connection with his claims for service connection for a bilateral hand disorder and a low back disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hand disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a current bilateral hand disorder due to his repetitive use of hand tools during service.  He has also claimed that his service-connected cervical spine disability contributed to his bilateral hand pain and numbness.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a bilateral hand disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including his duties therein.

The examiner should also opine whether it is at least as likely as not that any current bilateral hand disorder is either caused by or aggravated by the Veteran's service-connected degenerative joint disease of the cervical spine.  The examiner should specifically consider on an August 2016 private medical opinion in which Dr. M. H. indicated that the Veteran's degenerative joint disease of the cervical spine was more likely than not contributing to the Veteran's bilateral hand pain and numbness.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a current low back disorder due to lifting and maneuvering heavy objects, including aircraft components and equipment during his service as a jet engine mechanic.  He has also claimed that his service-connected cervical spine disability contributed to his low back pain.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a low back disorder that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including his duties therein.

The examiner should also opine whether it is at least as likely as not that any current low back disorder is either caused by or aggravated by the Veteran's service-connected degenerative joint disease of the cervical spine.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




